News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 FOR IMMEDIATE RELEASE P&G DECLARES A 7% DIVIDEND INCREASE CINCINNATI, April 13, 2012 – The Procter & Gamble Company (NYSE: PG) announced that its Board of Directors declared an increase in the quarterly dividend from $0.525 to $0.562 per share on its Common Stock and on the Series A and Series B ESOP Convertible Class A Preferred Stock of the Company, payable on or after May 15, 2012 to Common Stock shareholders of record at the close of business on April 27, 2012 and to Series A and Series B Preferred Stock shareholders of record at the start of business on April 27, 2012. This represents a 7% increase compared to the prior quarterly dividend. P&G has been paying a dividend for 122 consecutive years since its incorporation in 1890. This marks the 56th consecutive year that the Company has increased the dividend. About Procter & Gamble P&G touches and improves the lives of about 4.4 billion people around the world with its portfolio of trusted, quality brands. The Company's leadership brands include Pampers®, Tide®, Ariel®, Always®, Whisper®, Pantene®, Mach3®, Bounty®, Dawn®, Fairy®, Gain®, Pringles®, Charmin®, Downy®, Lenor®, Iams®, Crest®, Oral-B®, Duracell®, Olay®, Head & Shoulders®, Wella®, Gillette®, Braun®, Fusion®, Ace®, Febreze®, and Ambi Pur®. With operations in about 80 countries, P&G brands are available in more than 180 countries worldwide. Please visit http://news.pg.com for the latest news and in-depth information about P&G and its brands. ### P&G Media Contacts: Paul Fox, 513.983.3465 Jennifer Chelune, 513.983.2570 P&G Investor Relations Contact: John Chevalier, 513.983.9974
